The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to applicant’s communication of 3/4/2021.  Currently claims 1, 8-9, 12-13, 17-18, 22-23, 32-33, 43, 48-49, 53-54, 57-60 are pending and rejected below.
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 8-9, 12-13, 17-18, 22-23, 32-33, 43, 48-49, 53-54, 57-60 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gross et al. (U.S. Patent 6,595,956).  Gross discloses and teaches a drug delivery device and a wearable automatic injection device (as in figures 1-26D) for providing a subcutaneous injection of a therapeutic agent into a patient (columns 1-2), the wearable automatic injection device comprising: a housing (121 for one example) comprising a patient contact portion securable to the patient (bottom surface as in figure 24 near 166 or 135);an injection assembly (near 167) moveably disposed in the housing holding a hypodermic injection needle (134) for insertion into the patient, the injection assembly moveable between a retracted position (as shown in figure 24 for example) in which the injection needle does not protrude outside the housing and an extended position in which the injection needle protrudes outside the housing (when pin is in 169B for example during operational position); a vessel provided in the housing for holding the therapeutic agent (122); a plunger (125 for one example) moveably disposed in the vessel for ejecting the therapeutic agent from the vessel into the injection assembly; a plunger actuation mechanism (158 or 159 for some examples) for actuating the plunger within the vessel; a retraction trigger (pin 169) responsive to a change of state of the wearable automatic injection device from an injection state to a post-injection state; and a retraction mechanism (166 or pathway along 169/170 for examples) for automatically retracting the injection assembly from the extended position (when pin is in 169b) in the injection state to the retracted position (when bin is in 169C) in the post-injection  state upon triggering by the retraction trigger (pin along path in 169/170).
Concerning claim 8 and the vessel comprises a syringe, it is examiners position that the vessel arrangement as shown in figure 22-23 would be a syringe type structure or element device since it is a chamber that transfers fluid via an opening.
Concerning claim 9 and the barrel and syringe needle see side portions walls of 122 and 128/124.
Concerning claim 12 and the vessel comprises a cartridge see portion 122 and 125 within walled portion 157.
Concerning claim 13 and the cartridge comprises a barrel and septum note previously identified structures and the septum and fluid conduits see 125 (or 127) and portion that fluid flows through between the septum 125 (or 127) and the needle 128.
Concerning claim 17-18 see vessel in figure 22 and 23.
Concerning claim 22 and biasing mechanism see element 83.
Concerning claim 23 and the fusee and tether see elements 89 and 82.
Concerning claim 43 not the method of using the structures and functions above of the previously identified structural elements of Gross (as above).
Concerning claim 48 and the vessel comprises a cartridge see portion 122 and 125 within walled portion 157.
Concerning claim 49 and the cartridge comprises a barrel and septum note previously identified structures and the septum and fluid conduits see 125 (or 127) and portion that fluid flows through between the septum 125 (or 127) and the needle 128.
Concerning claim 53-54 see vessel in figure 22 and 23.
Concerning claim 57 note controlled rate delivery of Gross.
Concerning claim 58 and biasing mechanism see element 83.
Concerning claim 59 and the fusee and tether see elements 89 and 82.

Allowable Subject Matter
Claims 32-33, and 60 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILLIP A GRAY/Primary Examiner, Art Unit 3783